Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION

                                                No. 04-18-00872-CV

                                    IN THE INTEREST OF C.M.S., a Child

                        From the 288th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2015-PA-01181
                                Honorable Richard Garcia, Judge Presiding

Opinion by:         Patricia O. Alvarez, Justice

Sitting:            Sandee Bryan Marion, Chief Justice
                    Patricia O. Alvarez, Justice
                    Beth Watkins, Justice

Delivered and Filed: April 17, 2019

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant Mom appeals the trial court’s order terminating her parental rights to her child

C.M.S. 1 For the reasons given below, we affirm the trial court’s order.

           The Department sought temporary conservatorship of the child for Mom’s alleged illegal

drug use, with weapons and illegal drugs in the home and accessible to ten-year-old C.M.S. 2 The

trial court heard evidence that the Department reviewed Mom’s service plan with her. Mom

handwrote notes rebutting some of the factual allegations, and she signed the plan. Mom was

ordered to complete individual counseling, psychological evaluation, psychosocial assessment,

anger management course, parenting course, and drug treatment. She completed her psychological



1
    To protect the minor’s identity, we refer to the mother and the child using aliases. See TEX. R. APP. P. 9.8.
2
    Because Mom is the only appellant, we limit our recitation of the facts to those that pertain to Mom or the child.
                                                                                     04-18-00872-CV


evaluation, but she did not complete her other ordered services. Mom has been incarcerated

repeatedly during the plan period, and she is currently incarcerated.         When she was not

incarcerated, Mom visited C.M.S. only three of twenty-two scheduled visits, and she failed to

report for even a single drug test. Mom denied she has a drug problem, but the case worker said

Mom has a history of drug abuse for at least three years, and Mom has not made any positive

changes in her life. The placement family loves C.M.S. and wants to adopt. C.M.S. is a straight

A student, is thriving, and is bonded to the placement parents and their children.

       The trial court found Mom’s course of conduct met statutory grounds (E), (F), (N), and

(O), and terminating Mom’s rights was in the child’s best interest. It terminated Mom’s parental

rights to the child. Mom appeals.

                                           ANDERS BRIEF

       Mom’s court-appointed counsel filed a motion to withdraw and a brief containing a

professional evaluation of the record. The brief concludes there are no arguable grounds to reverse

the termination order. The brief satisfies the requirements of Anders v. California, 386 U.S. 738

(1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders

procedures to parental rights termination cases). Counsel also represents that he provided Mom

with a copy of the Anders brief, his motion to withdraw, and a form to request a free copy of the

appellate record. He advised Mom of her right to review the record and file her own brief.

       We ordered Mom to file her pro se brief, if any, not later than March 13, 2019. Mom did

not request a copy of the record or file a pro se brief.

       Having carefully reviewed the entire record and counsel’s brief, we conclude the evidence

was legally and factually sufficient to support the trial court’s findings by clear and convincing

evidence. We further conclude that there are no plausible grounds to reverse the termination order.

We affirm the trial court’s order.


                                                 -2-
                                                                                     04-18-00872-CV


                                     MOTION TO WITHDRAW

       In his motion to withdraw, court-appointed appellate counsel does not assert any ground

for withdrawal other than his conclusion that the appeal is frivolous. Counsel’s duty to Mom is

not yet complete; the motion to withdraw is denied. See id. at 27, n.11; see also TEX. FAM. CODE

ANN. § 107.016(3); In Interest of A.M., 495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.]

2016, pet. denied) (“If the mother wishes to pursue an appeal to the Supreme Court of Texas,

‘appointed counsel’s obligations can be satisfied by filing a petition for review that satisfies the

standards for an Anders brief.’” (quoting In re P.M., 520 S.W.3d at 27–28)).

                                                  Patricia O. Alvarez, Justice




                                                -3-